Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5, 6-9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., (U.S. Pub. No. 2011/0200097) in view of Chuang et al., (U.S. Pub. No. 2018/0262773 A1).
As per claim 1, Chen teaches an image decoder (fig. 3) comprising: circuitry (fig. 3); and a memory coupled to the circuity (fig. 1); wherein the circuitry, in operation: calculates first values of pixels of a first partition in a current block, using a first motion vector for the first partition ([0086], fig. 4-5, fig. 12); calculates second values of pixels of a second partition in the current block, using a second  second motion vector ([0058-0059]) and weights the third values and the fourth values ([0059], [0091-0092], [0127], [0139-0141]), wherein a number of pixels in a row in the set of pixels is greater than two (fig. 6). Although, Chen discloses greater than two or more weights applied to the third values ([0139-0141] and fig. 6; the weights of each of the pixels in pixel array 140 may be multiplied by the values of the pixels at the corresponding locations, then added and divided by the sum of the weights), Chen does not explicitly disclose the weights applied to the third values increase along the row.
However, Chuang teaches wherein a number of pixels in a row in the set of pixels is greater than two, and greater than two weights applied to the third values increase along the row (see at least fig. 10B, 10D; fig. 12A-12B, [0117], [0126]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the known teachings of Chuang with Chen for the benefit of providing improved image quality, increase efficiency of image processing. In addition, one of ordinary skill would have been prompted to substitute the known teachings of Chuang with Chen for the benefit of providing predictable results of weighting pixel values and improved motion prediction. 
AS per claim 3, Chen (modified by Chuang) as a whole teaches everything as claimed above, see claim 1. Chen does not explicitly disclose wherein the number of the pixels in the row in the set of pixels is four. 
However, Chuang teaches wherein the number of the pixels in the row in the set of pixels is four (see fig. 12B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the known teachings of Chuang with Chen for the benefit of providing 
As per claim 5, Chen (modified by Chuang) as a whole teaches everything as claimed above, see claim 1. In addition, Chen teaches wherein the greater than two weights applied to third values each are non-zero (fig. 6; [0139-0141] the weights of each of the pixels in pixel array 140 may be multiplied by the values of the pixels at the corresponding locations, then added and divided by the sum of the weights). 
As per claim 6, Chen (modified by Chuang) as a whole teaches everything as claimed above, see claim 1. In addition, Chen teaches wherein the first partition has a non-rectangular shape (fig.4 el. 112, 114). 
As per claim 7, Chen (modified by Chuang) as a whole teaches everything as claimed above, see claim 9. In addition, Chen teaches wherein the non-rectangular shape is determined from a group consisting of a triangle, a trapezoid, and a polygon with at least five sides and angles (see fig. 4 el. 114). 
As per claim 8, Chen (modified by Chuang) as a whole teaches everything as claimed above, see claim 1. In addition, Chen teaches wherein the second partition has a non-rectangular shape (fig. 4 el. 114). 
As per claim 9, Chen (modified by Chuang) as a whole teaches everything as claimed above, see claim 8. In addition, Chen teaches wherein the non-rectangular shape is determined from a group consisting of a triangle, a trapezoid, and polygon with at least five sides and angles (fig. 4). 
As per claim 11, Chen (modified by Chuang) as a whole teaches everything as claimed above, see claim 1. In addition, Chen teaches wherein the row corresponds to a horizontal direction of the current block (fig. 5-6).
claim 12, which is substantially the same as the image decoder as recited in claim 1, thus the rejection and analysis made for claim 1 also applies. In addition, Chen teaches wherein a number of pixels in the a column in the set of pixels is greater than two (see fig. 6) and greater than two weights applied to the third values along the column (fig. 6). Although, Chen discloses greater than two weights applied to the third values along the column (fig. 6), Chen does not explicitly disclose the weights applied to the third values increase along the column.
However, Chuang discloses the weights applied to the third values increase along the column (fig. 10A-D, fig. 12A-B). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the known teachings of Chuang with Chen for the benefit of providing improved image quality, increase efficiency of image processing. In addition, one of ordinary skill would have been prompted to substitute the known teachings of Chuang with Chen for the benefit of providing predictable results of weighting pixel values and improved motion prediction. 
Allowable Subject Matter
Claims 10, 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/Primary Examiner, Art Unit 2486